In a proceeding under article 78 of the Civil Practice Act to review a determination of the respondent City Manager of the City of Yonkers, the petitioner appeals from an order of the Supreme Court, Westchester County, dated February 10, 1959, dismissing his petition and the proceeding. Petitioner, a World War II veteran, alleges that he had been passed over or rejected for appointment to the position of Patrolman in the Bureau of Police in the City of Yonkers, even though : (a) his name appeared on the list of those eligible for such appointment; (b) he had successfully passed the competitive and other examinations; and (c) he had been certified as eligible and qualified by the respondent Municipal Civil Service Commission. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.